DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 16 contain the trademark/trade name ”Ajinomoto build-up film ABF)”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 and 12-20, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al., (IDS: US Pat. 10050024, hereinafter Hung).  

Regarding claim 1, Hung discloses a semiconductor package (SP), comprising:
a redistribution layer (RDL-1510 in Fig. 1; col. 4, line 61, col. 5, line 45- col. 6, line 20) comprising a plurality of redistribution insulating layers (RDIL), a plurality of redistribution line patterns (RDP) that constitute lower wiring layers on upper and 
at least one semiconductor chip (die 133 in Fig. 1; col. 6, line 32) arranged on the RDL;
an expanded layer (see molding layer within 102 in Fig. 1; col. 5, line 51, col. 3, line 50) surrounding the at least one semiconductor chip on the RDL; and
a cover wiring layer (CWL-1310 in Fig. 1; col. 4, lines 5-35) comprising at least one base insulating layer (IL), a plurality of wiring patterns that constitute upper wiring layers on upper and lower surfaces of the at least one base insulating layer, and a plurality of conductive vias (CV) [see a composite IL comprising two IDL, two metallization layers, vias connecting adjacent metallization layers respectively in Fig. 1; each IDL and metallization layers not numerically referenced within 1310 in Fig. 1; col. 4, lines 5-35, col. 5, line 45- col. 6, line 20] that are connected to some of the plurality of wiring patterns while penetrating the at least one base insulating layer, and 
wherein the number of the lower wiring layers is greater than the number of the upper wiring layers (for example, 4 in 1510 v/s 2 in 1310 in Fig. 1)                              
 (Fig. 1).


The CWL including more than those shown providing the desired total thickens, as 
required, but does not explicitly teach: a) a first thickness of the RDL being less than a 
second thickness of the CWL.
The determination and selection of parameters including dimensions (thickness, total number, length/width, diameter, height/aspect ratio, etc.) of an ILD, metallization layer, via and a number thereof, a profile/shape and spacing/pitch of via, ball/bump/pad and wiring pattern/RDLP, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired mechanical strength, reduced stress, improved electrical performance and reliability.     
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a),  so that the stress can be reduced and the reliability can be improved in Hung’s SP. 

Regarding claims 2-4 and 7 respectively, Hung teaches substantially the entire claimed
Structure as applied to claim 1 above, including the SP having any number of ILD and 
metallization layers in the RDL and the CWL including more than those shown providing 
the desired total thickness, as required, but does not explicitly teach: a) a third 
thickness of one RDIL of the plurality of RDIL is less than a fourth thickness of the at 
least one base IL, b) a first width, which is a minimum width of the plurality of RDP, is 
less than a second width, which is a minimum width of the plurality of wiring patterns,

second pitch, which is a minimum pitch of the plurality of wiring patterns, and d) a base 
angle of each of the plurality of RDV is less than a base angle of each of the plurality of 
CV. 
The determination and selection of parameters including dimensions (thickness, number, length/width, diameter, height, etc.), of an ILD, metallization layer and a number thereof; profile/shape including an angle/inclination, aspect ratio, etc. of a via/plug; ball/bump/pad, wiring/RDP and pitch/spacing thereof, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired mechanical strength, reduced stress and improved metal fill, electrical performance and reliability.     
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-c), so that the stress can be reduced and the electrical performance and reliability can be improved in Hung’s SP. 

Regarding claims 5-6 respectively, Hung teaches substantially the entire claimed
Structure as applied to claim 1 above, including:
the RDIL comprising conventional photosensitive polyimide (col. 5, line 66), and 
the CWL comprising conventional layers being configured as a printed circuit board (1310 in Fig. 1; col. 5, line 45- col. 6, line 20). 

as applied to claim 1 above, including:
a plurality of connection structures for electrically connecting the RDL to the CWL, and a filling portion (see plug 130 and the molding portion of 102 respectively in Fig. 1; col. 4, line 63) surrounding the plurality of connection structures and the at least one semiconductor chip; and   
each of the plurality of connection structures comprises a through mold via (TMV) or a conductive pillar, and wherein the filling portion comprises a conventional epoxy mold compound (see col. 4, line 64, col. 3, line 50, col. 5, line 51).  

Regarding claim 12, Hung discloses a semiconductor package (SP), comprising:
a redistribution layer (RDL-1510 in Fig. 1; col. 4, line 61, col. 5, line 45- col. 6, line 20) comprising a plurality of redistribution insulating layers (RDIL) each having a given/first thickness and a redistribution conductive structure (RDCS) comprising a plurality of redistribution line patterns (RDP) that constitute lower wiring layers on upper and lower surfaces of each of the plurality of RDIL, and a plurality of redistribution vias (RDV) [see four interlevel dielectric layers/IDL, four metallization layers, vias connecting adjacent metallization layers respectively in Fig. 1; each IDL and metallization layers not numerically referenced within 1510 in Fig. 1; col. 4, lines 10-35, col. 5, line 45- col. 6, line 20] that are connected to some of the plurality of RDP while penetrating at least one of the plurality of RDIL, the RDL having a given/second thickness;
at least one semiconductor chip (die 133 in Fig. 1; col. 6, line 32) arranged on the RDL;
an expanded layer (see molding layer within 102 in Fig. 1; col. 5, line 51, col. 3, line 50) surrounding the at least one semiconductor chip on the RDL; and
a cover wiring layer (CWL-1310 in Fig. 1; col. 4, lines 5-35) comprising at least one base insulating layer (IL) having a given/third thickness, a plurality of wiring patterns that constitute upper wiring layers on upper and lower surfaces of the at least one base insulating layer, and a plurality of conductive vias (CV) [see a composite IL comprising two IDL, two metallization layers, vias connecting adjacent metallization layers respectively in Fig. 1; each IDL and metallization layers not numerically referenced within 1310 in Fig. 1; col. 4, lines 5-35, col. 5, line 45- col. 6, line 20] that are connected to some of the plurality of wiring patterns while penetrating the at least one base insulating layer, the CWL having a given/fourth thickness, and 
wherein the number of the lower wiring layers is greater than the number of the upper wiring layers (for example, 4 in 1510 v/s 2 in 1310 in Fig. 1)                              
 (Fig. 1).

Hung further teaches using any number of ILD and metallization layers in the RDL and
the CWL including more than those shown providing the desired total thickness, as 
required, but does not explicitly teach: a) a first thickness being less than the third 
thickness and b) the second thickness being less than the fourth thickness of the CWL.

It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), so that the stress can be reduced, the reliability can be improved and the desired  SP dimensions can be achieved in Hung’s SP. 

Regarding claims 13-15 and 17 respectively, Hung teaches substantially the entire 
claimed structure as applied to claim 1 above, including:
the RDVs and the CVs having tapered/double tapered shape and is narrowed in a horizontal width from a lower/upper side to an upper/lower side and extended therefrom (for example, see respective vias directly above 103 and directly below 120 in Fig. 1), and 
a portion of the RDCS being in contact with a plurality of chip connection pads of the at least one semiconductor chip (see an upper metallization layer of the RDCS and chip electrode pads respectively in Fig. 1, chip pads not numerically referenced in Fig. 1), and 
the SP further comprises a plurality of chip connection terminals (see bumps under 133 and above 1510 in Fig. 1, bumps pads not numerically referenced in Fig. 1) between a portion of a RDLP arranged in a lower wiring layer located at the uppermost among the plurality of RDLP and a plurality of chip connection pads of the at least one semiconductor chip.
Hung does not explicitly teach: a) a base angle of each of the plurality of RDV is less 
than that of each of the plurality of CV, and b) a first pitch, which is a minimum pitch of 
the plurality of RDLP, is about 10 to 25 microns, and a second pitch, which is a minimum 
pitch of the plurality of wiring patterns, is about 150 to about 700 microns..
The determination of parameters including dimensions (diameter, height/depth, 
length/width, thickness, etc.), a total number and spacing/pitch, shape/profile/base angle 
of an inclination taper, etc., of via/through-hole, an insulating/dielectric layer, conductive 
layer/trace, etc., in Chip Packaging and Interconnect Technology art is a subject of 
routine experimentation and  optimization to achieve the desired via filling, electrical 
performance and reliability.  
It would have been obvious to a person of ordinary skill in the art at the time, before 
the effective filing date of the claimed invention, to incorporate the elements a)-b), so that 
the electrical performance, metal fill and the reliability can be improved in Hung’s SP.


to claim 1 above, including the RDIL comprising conventional photosensitive polyimide
(col. 5, line 66) and  the CWL comprising conventional layers being configured as printed circuit board (1310 in Fig. 1; col. 5, line 45- col. 6, line 20). 

Regarding claim 18, Hung discloses a package on package (PoP), comprising:
a first semiconductor package (SP-1022 in Fig. 1) comprising a redistribution layer (RDL-1510 in Fig. 1; col. 4, line 61, col. 5, line 45- col. 6, line 20), a first semiconductor chip (die 133 in Fig. 1; col. 6, line 32), an expanded layer (see molding layer within 102 in Fig. 1; col. 5, line 51, col. 3, line 50) and a cover wiring layer (CWL-1310 in Fig. 1; col. 4, lines 5-35), the RDL  and a  comprising a plurality of redistribution insulating layers (RDIL) each having a given/first thickness and a redistribution conductive structure (RDCS) comprising a plurality of redistribution line patterns (RDP) that constitute lower wiring layers on upper and lower surfaces of each of the plurality of RDIL, and a plurality of redistribution vias (RDV) [see four interlevel dielectric layers/IDL, four metallization layers, vias connecting adjacent metallization layers respectively in Fig. 1; each IDL and metallization layers not numerically referenced within 1510 in Fig. 1; col. 4, lines 10-35, col. 5, line 45- col. 6, line 20] that are connected to some of the plurality of RDP while penetrating at least one of the plurality of RDIL, the RDL having a given/second thickness;
the first semiconductor chip (die 133 in Fig. 1; col. 6, line 32) arranged on the RDL;
the expanded layer (see molding layer within 102 in Fig. 1; col. 5, line 51, col. 3, line 50) surrounding the first semiconductor chip on the RDL; 
a cover wiring layer (CWL-1310 in Fig. 1; col. 4, lines 5-35) comprising at least one base insulating layer (IL) having a given/third thickness and a wiring structure (WS), the WS having a plurality of wiring patterns that constitute upper wiring layers on upper and lower surfaces of the at least one base insulating layer, and a plurality of conductive vias (CV) [see a composite IL comprising two IDL, two metallization layers, vias connecting adjacent metallization layers respectively in Fig. 1; each IDL and metallization layers not numerically referenced within 1310 in Fig. 1; col. 4, lines 5-35, col. 5, line 45- col. 6, line 20] that are connected to some of the plurality of wiring patterns while penetrating the at least one base insulating layer, the CWL having a given/fourth thickness, and 
wherein the number of the lower wiring layers is greater than the number of the upper wiring layers (for example, 4 in 1510 v/s 2 in 1310 in Fig. 1); and
a second SP (1011 in Fig. 1; col. 3, line 46) stacked on the first SP, wherein the second SP comprises at least one second semiconductor chip and a package connection terminal (113 and 120 respectively in Fig. 1; col. 3, lines 45-60) that is attached to a portion of the WS to electrically connect the at least one second semiconductor chip to the first SP.                              
 (Fig. 1).

Hung further teaches using any number of ILD and metallization layers in the RDL and
the CWL including more than those shown providing the desired total thickness, as 
required, but does not explicitly teach: a) a third thickness being greater than the first  

The determination and selection of parameters including dimensions (thickness, total number, length/width, diameter, height/aspect ratio, etc.), of an ILD, metallization layer, via, ball/bump/pad, etc., and profile/shape, a number and spacing/pitch of via, ball/bump/pad, wiring pattern/RDLP, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired mechanical strength, reduced stress and improved electrical performance and reliability.     
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), so that the stress can be reduced, the reliability can be improved and the desired  SP dimensions can be achieved in Hung’s SP. 

Regarding claim 19, Hung teaches substantially the entire claimed structure as applied 
to claim 18 above, including the PoP comprising a variety of chips providing the desired 
functions, wherein the first semiconductor chip comprises conventional application 
processor chip, and the second semiconductor chip comprises conventional memory 
(see col. 4, lines 48-58, col. 5, lines 25-30).

Regarding claim 20, Hung teaches substantially the entire claimed structure as applied 
to claim 18 above, including:
at least one passive device electrically connected to the RDCS and attached to a lower surface thereof, and a plurality of external connection terminals (see 141 and conductive array 103 respectively in Fig. 1; col. 6, line 65- col. 7, line 3),
wherein a fifth thickness, which is a thickness of the at least one passive device, is less than a sixth thickness, which is a thickness of each of the plurality of external connection terminals (see 141 and 103 respectively in Fig. 1). 
Hung does not explicitly teach: a) the fifth thickness being greater than the second thickness.
The determination and selection of parameters including dimensions (thickness, total number, length/width, diameter, height/aspect ratio, etc.), of an ILD, active/passive components, metallization layer, via, ball/bump/pad, etc., and profile/shape, a number and spacing/pitch of via, ball/bump/pad, wiring pattern/RDLP, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired mechanical strength, reduced stress and improved electrical performance and reliability.     
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), so that the stress can be reduced, the reliability can be improved and the desired SP dimensions can be achieved in Hung’s SP. 

s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al., (IDS: US Pat. 10050024, hereinafter Hung) in view of Jeng et al., (IDS: US Pat. Appln. Pub. 2019/0131241, hereinafter Jeng).  

Regarding claims 10-11 respectively, Hung teaches substantially the entire claimed 
structure as applied to claim 1 above, except:   
a) the CWL further comprising at least one conductive plate of a same material as the plurality of wiring patterns, wherein the filling portion covers a side surface of the at least one semiconductor chip, but does not cover an inactive surface of the at least one semiconductor chip;  
wherein a thermal interface material (TIM) is arranged between the at least one conductive plate and the inactive surface of the at least one semiconductor chip, and 
b) a panel board having a mounting space in which the at least one semiconductor chip is arranged.

Jeng teaches a SP comprising:
a filling portion covering a side surface of the at least one semiconductor chip (see protective layer 130 and die 108 respectively in Fig. 7H; para 0094, 0105), but does not cover an inactive surface of the at least one semiconductor chip, wherein a thermal interface material/TIM (see 202 in Fig. 7H; para 0105) is arranged on an inactive surface of the semiconductor chip, the TIM being between an interconnection structure (IS) having conductive features (see 202, 136 and 108 
the SD further comprising the IS including a CWL including at least one conductive layer (plate) [see 504 and 508 respectively in Fig. 6A; para 0084-0085) of a same material as a plurality of wiring patterns within the IS. Such configuration of Fig. 6A and 7H combined, would obviously provide the TIM) being arranged between the at least one conductive plate and the inactive surface of the at least one semiconductor chip.
Jeng further teaches a panel board (interposer substrate) having a mounting space in which the at least one semiconductor chip is arranged (see 112, 114 and 108 respectively in Fig. 6A; para 0091).
		Hung and Jeng are analogous art because they are directed to Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hung, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Jeng, so that the thermal performance and the reliability can be improved in Hung’s SP.  

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to NITIN PAREKH whose telephone number is (571)272-

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811